Citation Nr: 0802889	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-23 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES


1.  Entitlement to service connection for residuals of a bee 
sting. 

2.  Entitlement to service connection for residuals of cold 
injuries of the left and right hands and fingers.

3.  Entitlement to service connection for right knee 
disorder. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had active duty for training (ACTDUTRA) with the 
United States Navy Reserves from January 8, 1956 to January 
1, 1962, until he was called for active military service from 
September 21, 1959 to September 16, 1961.  The veteran also 
had active duty for training (ACDUTRA) with the United States 
Army Reserves (USAR) from January 16, 1978 to December 17, 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, wherein the RO denied the service 
connection claims on appeal.  The veteran timely appealed the 
RO's December 2004 rating action to the Board. 

In November 2007, the veteran testified at a videoconference 
before the undersigned Veterans Law Judge sitting at the 
Board in Washington, DC.  A copy of the hearing transcript 
has been associated with the claims file.  During the 
hearing, the veteran submitted duplicate copies of service 
medical records along with a waiver of RO jurisdiction.  See 
38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  The veteran does not currently have residuals of a bee 
sting.

2.   The veteran does not currently have residuals of cold 
injuries of the left and right hands and fingers.

3.  The appellant does not have a right knee disorder that is 
related to a period of active duty or ACDUTRA.


CONCLUSIONS OF LAW

1.  Residuals of a bee sting were not incurred in or 
aggravated by active military service or ACDUTRA.  38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007). 

2.  Residuals of cold injuries of the left and right hands 
and fingers were not incurred in or aggravated by active 
military service or ACDUTRA.  
38 U.S.C.A. §§ 101 (24), 1110, 1131; 38 C.F.R. § 3.303.

3.  Right knee disorder was not incurred in or aggravated 
during active military service or ACDUTRA.  38 U.S.C.A. §§ 
101 (24), 1101, 1110, 1112, 1113, 1131 (Wets 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

Duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regards to the claims for service connection for 
residuals of bee sting and cold injuries of the right and 
left hands and fingers, along with right knee disorder, the 
RO provided the veteran with notice on the Pelegrini II VCAA 
elements in letters, dated in January and August 2004.  The 
letters did not explicitly tell the veteran to submit all 
relevant evidence in his possession.  The letters did, 
however, tell him to let VA know of any evidence he thought 
would support his claims, that it was his responsibility to 
make sure that VA received all requested records not in the 
possession of a Federal entity, and told him where to send 
what "we need."  An November 2006 letter provided 
information regarding effective dates and percentage ratings 
pursuant to Dingess, supra.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The January and August 2004 letters were 
provided prior to the RO's initial denial in December 2004.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Duty to Assist

Regarding VA's duty to assist the appellant with his claims 
for service connection for residuals of bee sting and 
frostbite of the right and left hands and fingers and right 
knee disorder, relevant service and post-service private and 
VA examination and clinical treatment reports, along with 
statements and testimony of the veteran, have been associated 
with the claims file.  While VA attempted to secure surgical 
treatment records from Providence Memorial Hospital 
associated with the veteran's 1990 right knee surgery, VA 
only received records surrounding the appellant's right 
shoulder surgery.  

As for whether further action should have been undertaken by 
way of obtaining an additional medical opinion(s) on the 
questions of whether any current residuals of bee sting and 
cold injuries of the right and left hands and fingers and 
right knee disorder are traceable to the veteran's periods of 
active duty and/or ACDUTRA, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the appellant suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability. 
38 C.F.R. § 3.159(c)(4) (2007). 

In this case, there is no indication, except by way of 
unsupported allegations, that he has any current residuals of 
bee sting and cold injuries of the right and left hands and 
fingers and right knee disorder that may be associated with 
his periods of active duty or ACDUTRA.  Consequently, given 
the standard of the new regulation, the Board finds that VA 
did not have a duty to assist that was unmet.

II.  Relevant Laws and Regulations

Service Connection-general criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Notwithstanding, that a condition or injury occurred in 
service alone is not enough; there must be an actual 
disability resulting from that condition or injury in order 
for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Active duty for training-criteria

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) (2006).  
ACDUTRA is full-time duty in the Armed Forces performed by 
Reserves for training purposes. 38 U.S.C.A. § 101(22) (West 
2002); 38 C.F.R. § 3.6(c)(1) (2007).  Presumptive periods do 
not apply to ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

Presumptive service connection-criteria

Service connection may also be granted for chronic 
disabilities, such as arthritis, if such is shown to have 
been manifested to a compensable degree within one year after 
the veteran was separated from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

III.  Analysis

A)  Residuals of Bee Sting and Cold Injuries of the Right and 
Left Hands and Fingers

The veteran maintains that he currently has residuals of a 
bee sting and cold injuries of the right and left hands and 
fingers after being stung on the right calf during ACDUTRA 
with the USAR and being exposed to cold temperatures during 
active service in Agencia, Newfoundland, respectively.  
(Transcript (T.) at pages (pgs.) 12-19).   

The initial question is whether the veteran currently has 
residuals of a bee sting and cold injuries of the right and 
left hands and fingers.  Service medical records reflect that 
in August 1982 and August 1985, during the veteran's period 
of ADCUTRA with the USAR, he received treatment for bee 
stings to the right calf and left hand, respectively.  In 
August 1982, he was treated with Benadryl and returned to 
duty.  

The remainder of the service medical records from the 
appellant's period of active duty and ACDUTRA are devoid of 
any further clinical pathology associated with the above-
referenced bee stings to the right calf and left hand.  In 
addition, they do not contain any subjective complaints, 
clinical findings or diagnoses of frostbite to the left and 
right hands and fingers. 

Post-service VA examination and treatment records show no 
evidence of any residuals of sting or frostbite to the left 
and right hands and fingers.  While the veteran received 
treatment for a bee sting to the left hand by a private 
physician in July 2003 (see, July 2003 treatment report, 
prepared by S. R. B., M.D.), an October 2004 VA examiner 
specifically concluded, after a physical evaluation of the 
appellant and a review of the claims file, that the appellant 
did not have any residual disability of bee sting allergies 
(see, October 2004 VA examination report). 

The existence of current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

In this case, there is no evidence of residuals of a bee 
sting or cold injuries to the left and right hands and 
fingers.  Thus, as the preponderance of the evidence is 
against the claims for residuals of bee sting and cold 
injuries to the left and right hands and fingers, there is no 
doubt to be resolved, and the claims are denied.  
38 U.S.C.A. § 5107(b) (West 2002).

B)  Right Knee Disorder

The veteran contends that he currently has a right knee 
disorder that is the result of a fall into a pothole while on 
active duty in Agencia, New Foundland on September 28, 1960.  
He maintains that at that time of his right knee injury, he 
also received treatment for blisters on his feet.  The 
veteran contends that after service, re-injured his right 
knee after he slipped on the ice at work.  (T. at pgs. 2-10).   

While service medical records for the veteran's period of 
active service with the United States Navy show that he 
received treatment for blisters on his feet in April 1960, 
they are entirely devoid of any subjective complaints or 
clinical findings referable to any right knee pathology.  
Records from the veteran's period of ACDTURA reflect that he 
was asymptomatic after he underwent a right knee meniscetomy 
at Memorial Hospital in Providence Rhode Island in 1990 (see, 
Reports of Medical Examination and Medical History, dated in 
December 1990 and January 1996, respectively). 

Private treatment records, dated in January 2004, reflect 
that the veteran sustained a right knee contusion after he 
slipped on the ice at work.  A magnetic resonance imaging 
scan (MRI) of the right knee revealed a tear to the right 
knee meniscus.  (See, private treatment records, dated in 
January 2004, prepared by Rehabilitation Hospital of Rhode 
Island).

After a review of the evidence of record, the Board finds 
that service connection for right knee disorder is not 
warranted.  In reaching the foregoing determination, the 
Board observes the veteran's testimony that he sustained a 
right knee injury during active military service in September 
1960.  Despite the veteran's contention, service medical 
records from the veteran's period of active duty with the 
United States Navy are entirely devoid of any subjective 
complaints or clinical findings of any right knee injury or 
pathology.  In addition, records from the veteran's period of 
ACDTURA reflect that he was asymptomatic after he underwent a 
right knee meniscetomy in 1990.  Indeed, the only medical 
evidence of any right knee injury was not until January 2004, 
when the veteran sustained a tear to the right knee meniscus, 
after he slipped on the ice at work..  

In short, there is no competent evidence of a link between 
the currently demonstrated right knee disorder and any event 
or incident of the veteran's period of active service or 
ACDUTRA.  The above-referenced post-service VA and private 
medical records also contain evidence showing that the 
veteran developed a right knee disorder after he slipped on 
the ice at work many years after service.  Thus, service 
connection on a direct incurrence basis must be denied.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection is also not warranted for a right knee 
disorder on a presumptive basis.  There is no evidence of 
arthritis of the right knee manifested to a degree of at 
least 10 percent within the year immediately following the 
veteran's discharge from active military service in September 
1961.

Accordingly, the Board cannot entertain a grant of service 
connection for arthritis of the right knee on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

Absent a showing that the claimed right knee disorder began 
or was aggravated during a period of military service or 
ACDUTRA, an award of service connection is not warranted.  
The preponderance of the evidence is against the claim.

IV.  Conclusion

The Board notes that the appellant has alleged, in written 
statements and testimony before the undersigned, that he has 
residuals of a bee sting, residuals of cold injuries of the 
right and left hands and fingers, and right knee disorder 
that should be service connected.  While the appellant is 
capable of providing information regarding his current 
condition, as a layperson, he is not qualified to offer 
medical opinions as to the current medical diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for the instant service connection claims.  
Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002 and Supp. 2007); 38 C.F.R. § 3.102 (2007).

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for residuals of a bee sting is denied. 

Service connection for residuals of cold injuries of the 
right and left hands and fingers is denied. 

Service connection for right knee disorder is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


